Internet Media Services, Inc. 1434 6th Street. Suite 9 Santa Monica, CA 90401 September 17, 2010 Securities and Exchange Commission treet NE Washington, D.C. 20549 RE: Internet Media Services, Inc. File Number 333-165972 Attn: Liliana Pizer Division of Corporation Finance Dear Ms. Pizer: On behalf of Internet Media Services, Inc. (the “Company”), we herewith request acceleration of the effective date of the offering to Tuesday, September 21, 2010, at 2:00 PM Eastern Daylight Time, or as soon as practicable thereafter. We acknowledge that: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve us from our full responsibility for the adequacy and accuracy of the disclosure in the filing; and · We may not assert the staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Raymond Meyers Raymond Meyers Chief Executive Officer
